425 So. 2d 654 (1983)
Charles Sheppard DAVIS, Appellant,
v.
STATE of Florida, Appellee.
No. 82-260.
District Court of Appeal of Florida, Fifth District.
January 26, 1983.
James B. Gibson, Public Defender, and Michael B. Jones, Asst. Public Defender, Daytona Beach, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Richard B. Martell, Asst. Atty. Gen., Daytona Beach, for appellee.
*655 ORFINGER, Chief Judge.
The trial judge did not err in denying appellant's motion for judgment of acquittal because there was competent evidence identifying appellant as the perpetrator of the crime charged. The fact that the evidence is in conflict does not entitle appellant to a judgment of acquittal because the weight of the evidence and the credibility of the witnesses is for the jury. Tibbs v. State, 397 So. 2d 1120 (Fla. 1981); Streeter v. State, 400 So. 2d 504 (Fla. 5th DCA 1981). Error, if any, in rejecting the deposition testimony of a witness to contradict the witness' testimony at trial is harmless, because the witness testified to substantially what the deposition testimony would have shown. The judgment of conviction is
AFFIRMED.
FRANK D. UPCHURCH, Jr., and SHARP, JJ., concur.